Title: To Benjamin Franklin from Vergennes, 18 December 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Vlles. le 18. Xbre. 1778
Il s’est presenté à Tarbes, Mr. un jeune homme se disant de Boston et de votre Connoissance sous le nom de James Barnest [Barnett] et qui, à ce double titre a reçu beaucoup de prévenances et de politesses de la part de M. le Cte. de Gontaut et des principaux habitants de la ville.— Mais ce même jeune homme s’est évadé en laissant des dettes, et plusieurs circonstances ont donne lieu de le regarder comme un escroc. Il a fait entendre, entr’autres que vous lui aviez fourni quelqu’argent, et qu’il avoit tiré sur vous une lettre de change de 1300 l.t. Je vous prie, M, de vouloir bien me marquer non seulement si ces deux faits sont veritables, mais aussi si le soidisant James Barnest est connu de vous, ainsi qu’il l’a avancé.
M. franklin
